DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. The prior art teaches the first and the second flavour carrying units 9, 10 may be formed as separate chambers 14 [0017] in fig. 3 which is equivalent to the claimed limitation of “one aligning element being configured to align the first consumable and the second consumable within the first receiving chamber and the second receiving chamber”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the heating element" however there is no mention of a heating element in claim 11 which it depends on or the independent claim 1.  There is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tschierske (EP 2989912).
Regarding claim 1, Tschierske teaches an aerosol-generating device 1, comprising: 
a device housing 5; 
a mouthpiece 2 on an end of the device housing; 
a first receiving chamber 9 defined within the device housing, the first receiving chamber configured to receive and accommodate a first consumable 11; 
a second receiving chamber 10 defined within the device housing, the second receiving chamber configured to receive and accommodate a second consumable 12
At least one aligning element 14 being configured to align the first consumable and the second consumable within the first receiving chamber and the second receiving chamber (The first and the second flavour carrying units 9, 10 may be formed as separate chambers 14 [0017])
Tschierske further teaches moveable plates 18 (equivalent to claimed selection member) defining the cross-section of the flow path 8. The moveable plates are rotatable to alter the flow path 8 which prevents mixing of flavors from separate adjacent divisions 16 containing different flavored materials 11, 12 (equivalent to claimed first and second consumables) fig. 1, [0023-0024] reading on the limitation “a selection member arrangeable in a first position and a second position, wherein in the first position establishing a first airflow passageway for directing an airflow in a first direction through the first receiving chamber while circumventing the second receiving chamber, and in the second position the selection member establishes a second airflow passageway that traverses through the second receiving chamber while circumventing the first receiving chamber”;
Regarding claim 2, Tschierske teaches the mouthpiece 2 mounts on the device housing 5 and is configured to cover one of a first receiving opening of the first receiving chamber and a second receiving opening of the second receiving chamber (fig. 1).
Regarding claim 3, Tschierske teaches the selection member 18 is arranged to be in one of the mouthpiece 2 and the device housing 5 (fig. 1). 
Regarding claim 4, Tschierske teaches the selection member 18 is one of a switch and a valve (first and second moveable plates 18) configured to be movable between the first 8 which prevents mixing of flavors from separate adjacent divisions 16 containing different flavored materials 11, 12 [0024]).
Regarding claim 5, Tschierske teaches the selection member 18 is integrated into the mouthpiece, and the mouthpiece defines an inlet opening that is alignable with either one of the first receiving chamber and the second receiving chamber to establish one of the first airflow passageway and the second airflow passageway (fig. 3 and 4).
Regarding claim 6, Tschierske the mouthpiece includes a bottom wall configured to close one of the first receiving opening and the second receiving opening (fig. 1 and 3).
Regarding claim 9, Tschierske teaches the receiving chamber wall includes an aligning element for aligning the respective first or second consumable within the respective first or second receiving chamber (fig. 3 and 4).
Regarding claim 10, Tschierske at least one third receiving chamber 14 defined within the device housing, the at least one third receiving chamber being configured to receive and accommodate at least a third consumable 9, 10, wherein the selection member is arrangeable in at least one third position, the at least one third position establishing a third airflow passageway that traverses through the at least one third receiving chamber while circumventing the first and second receiving chambers [0018].
Regarding claim 11
Regarding claim 12, Tschierske teaches a first and second consumable tobacco material and it is possible to adsorb any flavours onto a solid material and to use this material as consumables 11, 12 [0011]within an aerosol-generating device 1 therefore reading on the limitation “the first consumable includes an aerosol-forming liquid and the second consumable includes a solid tobacco material”, and the first receiving chamber including the heating element 4 for heating the aerosol-forming liquid (fig. 1).
Regarding claim 13, Tschierske teaches two or more of the first consumable, the second consumable and the at least one third consumable is arranged side-by side in the device housing (fig. 1), and the mouthpiece defines an inlet opening that is alignable with only one of the first consumable, the second consumable and the at least one third consumable (fig. 1 and 3).
Regarding claim 16-17, Tschierske teaches the flow path 8 and to expose a different flavoured material 11, 12 contained in another chambers 14 to the flow path 8, since the flow path 8 moves through two chambers 14 therefore reading on the limitation of “the aerosol-generating device defines an airflow inlet near the first end of the device housing, the airflow inlet being configured to allow the airflow to enter the aerosol-generating device in a second direction” and “the second direction and the first direction are in substantially opposite directions”.
Regarding claim 19, Tschierske teaches the mouthpiece 2 defines the airflow inlet (fig. 1 & 3).
Regarding claim 20, Tschierske teaches a first aligning element configured to align the first consumable in the first receiving chamber, and a second aligning element configured to the flavours of the flavoured materials 11, 12 contained in these two separate divisions 16 [0023]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tschierske (EP 2989912) as applied to claim 1 above, and further in view of Saygili (US 2018 /0228216).
Regarding claim 7-8, Tschierske teaches first and second consumable tobacco material and it is possible to adsorb any flavours onto a solid material and to use this material as consumables 11, 12 [0011] within an aerosol-generating device 1 and The heating element 4 is adapted to vaporize liquid 7 supplied from the reservoir 6 to generate an aerosol (fig. 1) but is 
Regarding claim 18
Regarding claim 21-22, Tschierske does not explicitly disclose a first slit configured to align the first consumable in the first receiving chamber, the first slit being configured to allow a first portion of the first consumable to extend through the device housing once the first consumable is retained in the first receiving chamber, and a second slit configured to align the second consumable in the second receiving chamber, the second slit being configured to allow a second portion of the second consumable to extend through the device housing once the second consumable is retained in the second receiving chamber or the first consumable includes a first lug extending through the device housing once the first consumable is retained in the first receiving chamber, and the second consumable includes a second lug extending through the device housing once the second consumable retained in the second receiving chamber, the first lug and the second lug being configured to respectively allow the first consumable and the second consumable to be manually removed from the aerosol-generating device. However Saygili discloses, the first compartment 4 has a first air inlet 10 (claimed first slit) comprising three circumferentially spaced apart, radial apertures 12 near the distal end thereof and a first air outlet 14 (claimed first slit) comprising a single longitudinal aperture 16 at the proximal end thereof. The first air outlet 14 is in fluid communication with the first air inlet 10 so that air may pass into the cartridge 2 [0159] and a resilient seal 26 that projects outwardly from the circumferential surface of the cartridge 2 [0163]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Tschierske in view of Saygili to correspond with that of the claimed invention to correspond with claimed invention because combining prior art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC YAARY/Examiner, Art Unit 1747                                                                                                                                                                                                                                                                                                                                                                                              
/ERIC YAARY/Examiner, Art Unit 1747